Le Grand, C. J.,
delivered the opinion of this court.
This is an appeal from the judgment of the Court of Common Pleas, reversing a judgment rendered by a justice of the peace against the appellee in this court for a violation of the act of 1854, chapter 138. We have stated in the case of the State vs. Mace, that we think the Constitution gave the right of appeal to the Court of Common Pleas, and, as that court was but in the exercise of its proper jurisdiction when reviewing the decision of the justice, its judgment is final and conclusive, from which no appeal lies to this court, and we therefore accordingly dismiss the appeal.

Appeal dismissed with costs.